 

Exhibit 10.2

 

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”), dated as of October 7, 2020,
is by and between Applied DNA Sciences, Inc., a Delaware corporation (the
“Company”), and the undersigned holder (the “Holder”) of warrants to purchase
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”).

 

WHEREAS, the Holder beneficially owns in the aggregate the number of warrants to
purchase Common Stock issued pursuant to the warrant agreement dated as of
November 15, 2019, by and between the Company and American Stock Transfer &
Trust Company, LLC, a New York limited liability trust company, as warrant agent
(the “Original Warrant Agreement”), with an exercise price of $5.25 per share
that are exercisable until November 15, 2024, as set forth on the Holder’s
signature page hereto (the “Original Warrants”).

 

WHEREAS, simultaneous with the execution hereof, the Holder is exercising
certain of such Original Warrants (the “First Exercised Warrants”) in the
amounts set forth on the Holder’s signature page hereto.

 

WHEREAS, the Company desires to repay in full all principal and accrued interest
under that certain Secured Convertible Note, dated July 16, 2019, issued by the
Company in favor of the Holder or its affiliates (as amended, restated,
supplemented or otherwise modified from time to time and in effect on the date
hereof, the “Note”).

 

WHEREAS, in consideration of the Holder’s exercise of the First Exercised
Warrants and the consent by the holder of the Note to the repayment of the Note,
the Company shall issue to the Holder, in addition to the shares of Common Stock
to which such exercising Holder is entitled pursuant to the exercise of such
First Exercised Warrants, new warrants (the “New Warrants”) for the number of
shares of Common Stock equal to fifty percent (50%) of the number of shares of
Common Stock issued pursuant to the exercise of the First Exercised Warrants.

 

WHEREAS, the Company has agreed that in the event the Holder exercises any
additional Original Warrants (other than the First Exercised Warrants) (the
“Second Exercised Warrants”) within 90 days from the date hereof (such 90 day
period, the “90 Day Exercise Period”), the Company shall issue to the Holder, in
addition to the shares of Common Stock to which such exercising Holder is
entitled pursuant to the exercise of such Second Exercised Warrants, New
Warrants for the number of shares of Common Stock equal to fifty percent (50%)
of the number of shares of Common Stock issued pursuant to the exercise of the
Second Exercised Warrants.

 

WHEREAS, the shares of Common Stock underlying the Original Warrants are
referred to herein as the “Warrant Shares”. The shares of Common Stock
underlying the New Warrants are referred to herein as the “New Warrant Shares”
and collectively with the New Warrants, the “Securities”.

 

WHEREAS, simultaneous with the execution hereof, the Holder is entering into a
Registration Rights Agreement with the Company for the New Warrant Shares.

 





 

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1.          Definitions. Capitalized terms not defined in this
Agreement shall have the meanings ascribed to such terms in the Original Warrant
Agreement.

 

ARTICLE II
EXERCISE OF ORIGINAL WARRANTS

 

Section 2.1.          Exercise of Warrants.

 

(a)         Contemporaneous with the execution of this Agreement, the Holder
shall exercise the First Exercised Warrants pursuant to the terms of the
Original Warrant Agreement and the Company shall issue to the Holder, in
addition to the shares of Common Stock to which such exercising Holder is
entitled pursuant to the exercise of such First Exercised Warrants, New Warrants
for the number of shares of Common Stock equal to fifty percent (50%) of the
number of shares of Common Stock issued pursuant to the exercise of the First
Exercised Warrants. The Holder shall deliver the Notice of Exercise (as defined
in the Original Warrant Agreement) and the aggregate cash exercise price for
such First Exercised Warrants and the Company shall deliver the related Warrant
Shares pursuant to the terms of the Original Warrant Agreement and shall deliver
the related New Warrants within two Trading Days of the receipt by the Company
of the payment by the Holder of the exercise price. Each New Warrant issued
pursuant to this Section 2.1(a) will have an exercise price for the purchase of
one share of Common Stock equal to the closing price of the Company’s Common
Stock as reported by Nasdaq for the date the related Notice of Exercise is
received by the Company and will be in the form attached hereto as Exhibit A
(the “New Warrant Form”). The date of the closing of the exercise of the First
Exercised Warrants shall be referred to herein as a “Closing Date.”

 

(b)          Subject to the conditions of the Original Warrant Agreement, the
Company and the Holder hereby agree that in the event the Holder exercises
additional Original Warrants (other than the First Exercised Warrants) (the
“Second Exercised Warrants”) on one or more days during the 90 Day Exercise
Period, the Company shall issue to the Holder, in addition to the shares of
Common Stock to which such exercising Holder is entitled pursuant to the
exercise of such Second Exercised Warrants, New Warrants for the number of
shares of Common Stock equal to fifty percent (50%) of the number of shares of
Common Stock issued pursuant to the exercise of such Second Exercised Warrants.
The Holder shall deliver each Notice of Exercise (as defined in the Original
Warrant Agreement) and the aggregate cash exercise price for such Second
Exercised Warrants specified in such Notice of Exercise and the Company shall
deliver the related Warrant Shares pursuant to the terms of the Original Warrant
Agreement and shall deliver the related New Warrants within two Trading Days of
the receipt by the Company of the payment by the Holder of the exercise price.
Each New Warrant issued pursuant to this Section 2.1(b) will have an exercise
price for the purchase of one share of Common Stock equal to the closing price
of the Company’s Common Stock as reported by Nasdaq for the date the related
Notice of Exercise is received by the Company and will be in the form of the New
Warrant Form. Each date of the closing of the exercise of the Second Exercised
Warrants shall be referred to herein as a “Closing Date.”

 





 

 

(c)          The Company acknowledges and agrees that the obligations of the
Holder under this Agreement is several and not joint with the obligations of any
other holder of warrants originally issued together with the Original Warrants
(each, an “Other Holder”) under any other agreement related to the exercise of
such warrants (“Other Warrant Exercise Agreement”), and the Holder shall not be
responsible in any way for the performance of the obligations of any Other
Holder or under any such Other Warrant Exercise Agreement. Nothing contained in
this letter agreement, and no action taken by the Holder pursuant hereto, shall
be deemed to constitute the Holder and the Other Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holder and the Other Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. The Holder confirms that it has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
Other Holder to be joined as an additional party in any proceeding for such
purpose.

 

Section 2.3.         Legends; Restricted Securities.

 

(a)            The Holder understands that the New Warrants and the shares of
Common Stock underlying the New Warrants are not, and may never be, registered
under the Securities Act of 1933, as amended (the “Securities Act”), or the
securities laws of any state and, accordingly, each certificate, if any,
representing such securities shall bear a legend substantially similar to the
following:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 





 

 

(b)           Certificates evidencing shares of Common Stock underlying the New
Warrants shall not contain any legend (including the legend set forth in
Section 2.3(a) hereof), (i) while a registration statement covering the resale
of such Common Stock is effective under the Securities Act, (ii) following any
sale of such Common Stock pursuant to Rule 144, (iii) if such Common Stock is
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Common Stock and without volume or manner-of-sale restrictions, (iv) if
such Common Stock may be sold under Rule 144 and the Company is then in
compliance with the current public information required under Rule 144 as to
such Common Stock, or (v) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Securities and Exchange Commission
(the “Commission”)). The Company shall cause its counsel to issue a legal
opinion to the transfer agent promptly after the Delegend Date (as defined
below) if required by the Company and/or the transfer agent to effect the
removal of the legend hereunder, which opinion shall be in form and substance
reasonably acceptable to the Holder. If such Common Stock may be sold under
Rule 144 without the requirement for the Company to be in compliance with the
current public information required under Rule 144 or if such legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Common Stock shall be issued free of all legends. The
Company agrees that following the Delegend Date or at such time as such legend
is no longer required under this Section 2.3(b), it will, no later than two
(2) Trading Days following the delivery by the Holder to the Company or the
transfer agent of a certificate representing the Common Stock underlying the New
Warrants issued with a restrictive legend (such second Trading Day, the “Legend
Removal Date”), deliver or cause to be delivered to the Holder a certificate
representing such shares that is free from all restrictive and other legends or,
at the request of the Holder shall credit the account of the Holder’s prime
broker with the Depository Trust Company System as directed by the Holder. The
Company may not make any notation on its records or give instructions to the
transfer agent that enlarge the restrictions on transfer set forth in this
Section 2.3(b). “Delegend Date” means the earliest of the date that (a) a
registration statement with respect to the Common Stock has been declared
effective by the Commission or (b) all of the Common Stock has been sold
pursuant to Rule 144 or may be sold pursuant to Rule 144 without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 and without volume or manner-of-sale restrictions or
(c) following the six (6) month anniversary of (I) the applicable Closing Date
if a New Warrant is exercised pursuant to a cashless exercise or (II) the date
of the related cash exercise of the New Warrants provided, in each case that the
applicable holder of the New Warrants or the Common Stock, as the case may be,
is not an affiliate of the Company, the Company is in compliance with the
current public information required under Rule 144 (“Current Public Information
Requirement”) and all such Common Stock may be sold pursuant to Rule 144 or an
exemption from registration under Section 4(a)(1) of the Securities Act without
volume or manner-of-sale restrictions; provided, further, however, that if the
Company fails to comply with the Current Public Information Requirement at any
time following the applicable six (6) month anniversary set forth above and the
one (1) year anniversary of the applicable Closing Date, the Company shall
promptly provide notice to the Holder and the Holder undertakes not to sell such
Common Stock pursuant to Rule 144 until the Company notifies the Holder that it
has regained compliance with the Current Public Information Requirement; and
provided further, that if a delegending is in effect solely as the result of the
effectiveness of a registration statement covering the resale of any Common
Stock, the Holder undertakes not to sell any such Common Stock if the Holder is
notified or otherwise becomes aware that such registration statement has been
withdrawn or suspended, contains a material misstatement or omission or has
become stale. The Holder agrees with the Company that the Holder will sell or
transfer any New Warrants or shares of Common Stock underlying New Warrants
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if such securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing any such securities as set forth in this Section 2.3
or otherwise is predicated upon the Company’s reliance upon this understanding.

 





 

 

Section 2.4.        Filing of Form 8-K and Amendment to Registration Statement.
The Company shall issue a Current Report on Form 8-K, reasonably acceptable to
the Holder disclosing the material terms of the transactions contemplated
hereby, which shall include this form of Agreement (the “8-K Filing”) by 5:30 pm
on the date hereof. From and after the issuance of the 8-K Filing, the Company
represents to the Holder that it shall not be in possession of any material,
nonpublic information received from the Company or any of its officers,
directors, employees or agents, that is not disclosed in the 8-K Filing. The
Company shall not and shall cause each of its officers, directors, employees and
agents, not to, provide the Holder with any material, nonpublic information
regarding the Company from and after the date hereof without the express prior
written consent of the Holder. To the extent that the Company or any of its
officers, directors, employees or agents, delivers any material, non-public
information to the Holder without the Holder’s consent, the Company hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
with respect to, or a duty not to trade on the basis of, such material,
non-public information.

 

Section 2.5.          Reserved.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

Section 3.1.          Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the Holder
that as of the date of its execution of this Agreement:

 

(a)            Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 





 

 

(b)         Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

 

(c)         Registration Statement. The Warrant Shares are registered for
issuance on a Form S-1 Registration Statement and the Company knows of no
reasons why such registration statement shall not remain available for the
issuance and resale of such Warrant Shares for the foreseeable future. The
Company shall use commercially reasonable efforts to keep the Registration
Statement effective and available for use by the Holder until all Warrant Shares
underlying the Original Warrants are sold by the Holder.

 

(c)          No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

 

(d)           Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
confirms that neither it nor any other Person acting on its behalf has provided
the Holder or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Holder will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Holder regarding
the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including but not limited to the disclosure
set forth in the SEC Reports, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. As used herein, “SEC Reports” means
all reports, schedules, forms, statements and other documents required to be
filed by the Company with the Commission pursuant to the reporting requirements
of the Securities and Exchange Act of 1934, as amended (the “Exchange Act”),
including all exhibits included therein and financial statements, notes and
schedules thereto and documents incorporated by reference therein.

 





 

 

(f)          Issuance of Securities. The issuance of the New Warrants is duly
authorized and, upon issuance in accordance with the terms of this Agreement,
the New Warrants shall be validly issued and free from all preemptive or similar
rights (except for those which have been validly waived prior to the date
hereof), taxes, liens and charges and other encumbrances with respect to the
issue thereof. As of each Closing Date, a number of shares of Common Stock shall
have been duly authorized and reserved for issuance which equals or exceeds the
maximum number of Warrant Shares issuable upon exercise of the applicable New
Warrants (without taking into account any limitations on the exercise of the New
Warrants set forth therein). Upon exercise of the New Warrants in accordance
with the New Warrants, the New Warrant Shares when issued will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. Assuming the accuracy of each of the representations and
warranties set forth in Section 3.2 of this Agreement, the offer and issuance by
the Company of the New Warrants is exempt from registration under the 1933Act.

 

(e)           No General Solicitation. Neither the Company, nor any of its
subsidiaries or affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the New
Warrants.

 

(f)            No Integrated Offering. None of the Company, its subsidiaries or
any of their affiliates, nor any person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of shareholders of the Company for purposes of
the 1933 Act or any applicable shareholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its subsidiaries, their
affiliates nor any person acting on their behalf will take any action or steps
that would require registration of the issuance of any of the Securities under
the 1933 Act or cause the offering of any of the Securities to be integrated
with other offerings for purposes of any such applicable shareholder approval
provisions.

 

Section 3.2.          Representations and Warranties of the Holder. The Holder
hereby makes the representations and warranties set forth below to the Company
that as of the date of its execution of this Agreement.

 

(a)           Due Authorization. The Holder represents and warrants that (i) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b)           No Conflicts. The Holder represents and warrants that the
execution, delivery and performance of this Agreement by the Holder and the
consummation by the Holder of the transactions contemplated hereby do not and
will not: (i) conflict with or violate any provision of the Holder’s
organizational or charter documents, or (ii) conflict with or result in a
violation of any agreement, law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority which would
interfere with the ability of the Holder to perform its obligations under this
Agreement.

 





 

 

(c)          Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the Original Warrants and the merits and risks of
investing in the Warrant Shares; (ii) access to information about the Company
and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. The Holder acknowledges and agrees that neither Maxim Group, LLC
(the “Advisor “) nor any affiliate of the Advisor has provided the Holder with
any information or advice with respect to the Securities nor is such information
or advice necessary or desired. Neither the Advisor nor any affiliate has made
or makes any representation as to the Company or the quality of the securities
issued and issuable hereunder and the Advisor and any affiliate may have
acquired non-public information with respect to the Company which the Holder
agrees need not be provided to it. In connection with the issuance of the
securities hereunder to the Holder, neither the Advisor nor any of its
affiliates has acted as a financial advisor or fiduciary to the Holder.

 

(d)           Holder Status. The Holder represents and warrants that is an
“accredited investor” as defined in Rule 501 under the Securities Act.

 

(e)           Knowledge. The Holder, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Holder is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

 

ARTICLE IV

 

Section 4.1.          Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made by email
to the email address of the Holder set forth on Holders’ signature page.

 

Section 4.2.          Survival. All warranties and representations (as of the
date such warranties and representations were made) made herein or in any
certificate or other instrument delivered by it or on its behalf under this
Agreement shall be considered to have been relied upon by the parties hereto and
shall survive the issuance of the New Warrants. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties; provided however that no party may assign this Agreement or the
obligations and rights of such party hereunder without the prior written consent
of the other parties hereto.

 





 

 

Section 4.3.        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature
page were an original thereof.

 

Section 4.4.         Severability. If any provision of this Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.5.          Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Original Warrant Agreement.

 

Section 4.6.          Entire Agreement. The Agreement, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.7.           Construction. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

Section 4.8.           Fees and Expenses. Except as expressly set forth herein,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. The Company shall pay all transfer agent fees, stamp taxes and
other taxes and duties levied in connection with the delivery of any Warrant
Shares.

 

(remainder of page intentionally left blank; signature page follows)

 





 

 

IN WITNESS WHEREOF , the undersigned have executed this Warrant Exercise
Agreement as of the date first written above.

 

COMPANY:

 

Applied DNA Sciences, Inc.

 

By: /s/ Beth Jantzen   Name: Beth Jantzen   Title: CFO  

 





 

 

[HOLDER SIGNATURE PAGES TO
WARRANT EXERCISE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of
Holder: Dillon Hill Investment Company LLC

 

Signature of Authorized Signatory of
Holder: /s/ Bruce Grossman

 

Name of Authorized
Signatory: Bruce Grossman

 

Title of Authorized
Signatory: CEO

 

Email Address of
Holder: [Intentionally omitted.]

 

Details for Exercised Warrants

 

Number of Original Warrants held:    

 

Number of First Exercised Warrants to be exercised:   118,000

 

Aggregate Exercise Price of First Exercised Warrants to be exercised:   $619,500

 

Warrant Shares underlying First Exercised Warrants to be exercised:   118,000

 

Number of New Warrants to be issued upon exercise of the First Exercised
Warrants:   59,000

 





